DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are pending:
		Claims 1-21 are rejected.
		Claims 1-2, 14-17 & 19-20 are amended. 
Continued Examination Under 37 CFR 1.114 
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/11/2020. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 12/11/2020 has been entered.
Response to Amendments
Amendments filed 11/16/2020 have been are entered. Amendments to the claims do not overcome §103 rejections previously set forth in final Office Action mailed 09/16/2020.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 11/16/2020 have been are entered. Arguments were fully considered.
Applicant argues that	the references do not teach that the chamber is a sheet-flow separation chamber that operates under a sheet flow of fluid directly across the chamber from a first end to a second opposing end and also argues that the references do not teach that the fluid flows directly from one or more entrances to one or more exits positioned at opposing ends. These arguments are not persuasive because Sorensen and Wang both teach the claimed feature of a 
Applicant argues that due to the extreme and significant difference among, Chen, Sorensen and Wang one skill would not combine the teachings. Arguments directed to Chen are moot since Chen is no longer relied upon. Arguments directed to combination of Sorensen and Wang are not persuasive since there is motivation to combine.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation to combine.
	As both Sorensen and Wang teach a magnetic separation for biological fluids, they are analogous, each reference utilizing a vessel (also referred to as “blood bag”) comprising magnetic separation means (also referred to as “magnetic array”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen by incorporating the exit opening of Wang at second end for separating directly from an entrance opening to an exit opening because said configuration enables flow through separation (Wang, see C6/L39-41) which is desirable for separating large quantities (Wang, see C10/L40-46; Sorensen, see C1/L30-36).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (USPN 5,795,470).
	Regarding claim 1, Wang teaches a separation device (see Entire Abstract), comprising: 
	a magnetic array (“arrays of…magnets”) (see C15/L49-51), and 
	a sheet-flow separation chamber (Fig. 13, sheet-flow separation chamber 1034 (Fig. 13, vessel 1034); see C15/L30-37) having 
		a first end (see Fig. 13) and 
		a second end opposite the first end (see Fig. 13) and 
		two opposing sides (see Fig. 13) connecting the first end and the second end (see Fig. 13) so that the sheet-flow separation chamber is configured so that fluid flow proceeds directly (“flow through separation”) (see C15/L30-35) from the first end to the opposing second end between the two opposing sides (see Fig. 13), 
		wherein the sheet-flow separation chamber has one or more entrance openings at the first end (Fig. 13, entrance opening 1038 (Fig. 13, inlet port, 10380; see C15/L35-45) and one 
		wherein the sheet-flow separation chamber is disposed on top of the magnetic array, under the magnetic array, on a side of the magnet array, or a combination thereof (Figs. 10-11 & 13 show a combination of “disposed on top of the magnetic array, under the magnetic array and on a side of the magnet array”), 
		wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber (“magnetic particles in the fluid are attracted to and immobilized on the inner surface of the vessel”) (see Abstract, lines 14-20) directly from the first end to the second end between the opposing sides from the one or more entrance openings to the one or more exit openings (see Fig. 13) (“flow through separation”) (see C15/L29-36).

	Regarding claim 14, Wang teaches a method of separating magnetic particles (“magnetic separation”) (see Entire Abstract), comprising: 
	flowing, from one or more entrance openings (“the flow of the buffer fluid…with the inlet port”) (see C16/L19-25) (Fig. 13, entrance opening 1038 (Fig. 13, inlet port, 10380; see C15/L35-45), a liquid including magnetic particles (“magnetic particles in the fluid”) (Abstract, lines 14-20) directly (“flow through vessel”) (see C15/L30-37) across a sheet-flow separation chamber (Fig. 13, sheet-flow separation chamber 1034 (Fig. 13, vessel 1034); see C15/L30-37) of a separation device to one or more exit openings (Fig. 13, exit opening 1040 (Fig. 13, outlet port 1040); see C15/L35-45),
	wherein the sheet-flow separation chamber has a first end (see Fig. 13) and a second end opposite the first end (see Fig. 13) and two opposing sides connecting the first end and the second end (see Fig. 13), 

	wherein the sheet-flow separation chamber is disposed adjacent a magnetic array (“arrays of magnets”) (see C15/L49-55), generating multiple high gradient field lines using the magnetic array (“arrays provides high magnetic fluid density gradients”) (see C16/L5-10), 
	wherein multiple high gradient field lines result in separation forces applied to the magnetic particles (“high gradients magnetic field…to separate magnetically responsive colloidal particles”) (see C3/L9-20); and
	 separating the magnetic particles from the liquid using the high gradient field lines of the magnetic array as the magnetic particles (“magnetic particles in the fluid are attracted to and immobilized on the inner surface of the vessel”) (see Abstract, lines 14-20) flow directly (“flow through vessel”) (see C15/L30-37) from the one or more entrance openings at the first end to the one or more exit openings at the opposing second end (see Fig. 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 & 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Wang (USPN 5,795,470).
	Regarding claim 1, Sorensen teaches a separation device (see Entire Abstract), comprising: 
	a magnetic array (Fig. 1, magnetic array “MP” (Fig. 1, magnet plate “MP”); see C2/L60-65), and 
	a sheet-flow separation chamber (Fig. 1, sheet-flow separation chamber “BP” (Fig. 1, blood bag “BP”); see C2/L55-60) having 
		a first end (see Fig. 1) and 
		a second end opposite the first end (see Fig. 1) and 
		two opposing sides (see Fig. 1) connecting the first end and the second end (see Fig. 1) so that the sheet-flow separation chamber is configured so that fluid flow proceeds directly from the first end to the opposing second end between the two opposing sides (see Fig. 1) (“the 
		wherein the sheet-flow separation chamber has one or more entrance openings at the first end (see Fig. 1) (“connecting hoses…for…filling”) (see C2/L55-65) and one or more exit openings (“connecting hoses…for…emptying”) (see C2/L55-65), 
		wherein the sheet-flow separation chamber is disposed on top of the magnetic array (see Fig. 1 of blood bag on top of magnetic array), 
		 wherein the sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated (“magnetic separation from…a mixture”) (see C1/L5-8) as the fluid flows across the sheet-flow separation chamber directly from the first end to the second end between the opposing sides (see Fig. 1) (“the magnetic field pulls the coated cells down towards the bottom of the bag”) (Abstract, lines 9-13). 
	Sorensen does not teach the exit opening at the second end and separating directly from the one or more entrance openings to the one or more exit openings.
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) comprising an exit opening (Fig. 13, exit opening 1040 (Fig. 13, outlet port 1040); see C15/L35-45) at a second end (see Fig. 13); and separately directly from the one or more entrance openings to the one or more exit openings (“flow through separation”) (see C15/L29-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen by incorporating an exit opening at a second end as taught by Wang for separately directly from the entrance opening to the exit opening because said configuration enables flow through separation (Wang, see C6/L39-41) which is desirable for separating large quantities (Wang, see C10/L40-46; Sorensen, see C1/L30-36). 



	Regarding claim 3, Sorensen and Wang teach the separation device of claim 1, wherein the magnetic array is configured to generate multiple, intersecting, high gradient field lines that result in strong separation forces applied to the magnetic particles (Sorensen, the “intersecting….gradient field lines” is an inherent characteristic of the magnetic array “MP” configuration shown in Fig. 1 because the magnets “M” are oriented perpendicular and parallel which will create interesting field lines).

	Regarding claim 4, Sorensen and Wang teach the separation device of any one of claims 1-3.
	The previous combination of Sorensen and Wang does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.  
	Wang teaches an embodiment wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets (see Fig. 9) (“sloping surfaces of the magnets”) (see C12/L25-30), wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet (“arrays...provides…gradients…perpendicular to opposing walls” therefore perpendicular to the flow direction since the flow is in the same direction as the opposing walls) (see C16/L5-15).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnetic array of Sorensen with magnetic wedge array of Wang because the simple substitution of one known magnetic array with another known magnetic wedge array obviously resulting in an applied magnetic field (Wang, see C12/L12-30) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

	Regarding claim 5, Sorensen and Wang teach the separation device of any one of claims 1-3, wherein the magnetic array is a magnetic block array including a plurality of block magnets (Sorensen, Fig. 1, magnetic array “MP” includes a plurality of block magnets “M”; see C3/L11-13).
	The previous combination of Sorensen and Wang does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.  
	Wang teaches an embodiment wherein the flow direction of the fluid is perpendicular the length of each block magnet (“arrays...provides…gradients…perpendicular to opposing walls” therefore perpendicular to the flow direction since the flow is in the same direction as the opposing walls) (see C16/L5-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen such that the flow direction of the fluid is perpendicular the length of each block magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15). 

	While the combination of references does not teach the length of each magnet is about 1 cm to 1.5 m, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnet length of Sorensen so that length of each magnet is about 1 cm to 1.5 m because one of ordinary skill in the art would have selected a workable range for said length and width.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 7, Sorensen and Wang teach the separation device of any one of claims 1-3, wherein the magnetic array is a magnetic checkerboard array including a plurality of block magnets (Sorensen, Fig. 1, magnet plate includes a magnetic checkerboard array). 

	Regarding claim 8, Sorensen and Wang teach the separation device of claim 5, wherein the magnetic checkerboard array includes 4 to 10,000 checkerboard areas (Sorensen, Fig. 1, each individual magnet “M” is considered a “checkerboard” area, there are 40 areas shown in Fig. 1).
	While the combination of references does not teach wherein a length and width, independently of one another, of each checkerboard area is about 2 mm to 10 cm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the checkerboard areas of Sorensen so that the length and width independently of one another, of each checkerboard area is about 2 mm to 10 cm because one of ordinary skill in the art would have selected a workable range for said length and width.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 

	Regarding claim 9, Sorensen and Wang teach the separation device of any one of claims 1-3.
	The previous combination of references does not teach wherein the magnetic array is made of a rare earth metal. 
	Wang teaches an embodiment wherein the magnetic array is made of a rare earth metal (see C20/L48-51). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with the rare earth permanent magnets of Wang because the simple substitution of one known magnet means with another known rare earth permanent magnet means obviously resulting in providing a magnetic field gradient (Wang, see C20/L45-51) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

	Regarding claim 10, Sorensen and Wang teach the separation device of claim 9, wherein the rare earth metal is selected from the group consisting of: Neodymium-Iron-Boron, Samarium-Cobalt, and AINiCo (Wang, “Nd-Fe-B” (abbreviation of Neodymium-Iron-Boron), see C20/L48-51). 
  
	Regarding claim 11, Sorensen and Wang teach the separation device of any one of claims 1-3.
	The previous combination of Sorensen and Wang does not teach wherein the magnetic array is made of electromagnet.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with electromagnet of Wang because the simple substitution of one known magnet means with another known electromagnet means obviously resulting in generating a magnetic field (Wang, see C3/L65-C4/L5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

	Regarding claim 14, Sorensen teaches a method of separating magnetic particles (, comprising: 
	flowing, from one or more entrance openings (“inlet means for introducing biological fluids”) (see C5/L7-12), a liquid including magnetic particles (“magnetized particles from biological fluids”) (see C5/L4-10) directly across a sheet-flow separation chamber of a separation device (see Fig. 1) (“the magnetic field pulls the coated cells down towards the bottom of the bag”) (Abstract, lines 9-13).	
	wherein the sheet-flow separation chamber has a first end (see Fig. 1) and a second end opposite the first end (see Fig. 1) and two opposing sides connecting the first end and the second end (see Fig. 1), 
	wherein the entrance openings (“hoses…for…filling”) (see C2/L55-65) are at the first end (see Fig. 1) and the exit openings (“hoses…for…emptying”) (see C2/L55-65) of the sheet-flow separation chamber and the liquid flows from the first end to the second end (“the magnetic field pulls the coated cells down towards the bottom of the bag”) (Abstract, lines 9-13) (see Fig. 1),
	wherein the sheet-flow separation chamber is disposed adjacent a magnetic array (see Fig. 1), generating multiple high gradient field lines using the magnetic array (“strong gradient 
	 separating the magnetic particles from the liquid using the high gradient field lines of the magnetic array as the magnetic particles (see Fig. 1).
	Sorensen does not teach the exit opening at the second end, separating directly from the one or more entrance openings at the first end to the one or more exit openings at the opposing second end.
	In a related field of endeavor, Wang teaches a magnetic separation apparatus and method (see Entire Abstract) having an exit opening (Fig. 13, exit opening 1040 (Fig. 13, outlet port 1040); see C15/L35-40) at the second end (see Fig. 13), separating directly from the one or more entrance openings at the first end to the one or more exit openings at the opposing second end (“flow through separation”) (see C15/L29-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sorensen such that an exit opening is at a second end for separately directly from the entrance opening to the exit opening as taught by Wang because said configuration enables flow through separation (Wang, see C6/L39-41) which is desirable for separating large quantities (Wang, see C10/L40-46; Sorensen, see C1/L30-36). 

	Regarding claim 15, Sorensen and Wang teach the method of claim 14, wherein the sheet-flow separation chamber is disposed on top of the magnetic array (Sorensen, see Fig. 1).  

	Regarding claim 16, Sorensen and Wang teach the method of any one of claims 14-15, wherein magnetic particles in the liquid are separated as the liquid flows directly across the sheet-flow separation chamber from the entrance opening to the opposing exit opening (the combination 

	Regarding claim 17, Sorensen and Wang teach the method of any one of claims 14-16, wherein the magnetic array is configured to generate multiple high gradient field lines (Sorensen, the multiple field lines are inherently disclosed, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that results in separation forces applied to the magnetic particles as the liquid flows directly from the first end to the opposing second end (Sorensen, “strong gradient magnet field extends all over the bag area”, see C4/L15-20).

	Regarding claim 18, Sorensen and Wang teach the method of any one of claims 14-16, wherein the magnetic particles are magnetic conjugates (Sorensen, “cancer cells become coated with magnetizable particles”, see Abstract, lines 9-13).

	Regarding claim 19, Sorensen and Wang teach the method of any one of claims 14-16, wherein the liquid flows directly from the first end to the opposing second end (Sorensen, “the magnetic field pulls the coated cells down towards the bottom of the bag”, Abstract, lines 9-13).	
	The previous combination of Sorensen and Wang does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.
	Wang teaches an embodiment wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets (see Fig. 9) (“sloping surfaces of the magnets”) (see C12/L25-30), wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet (“arrays...perpendicular to opposing walls” therefore perpendicular to the flow direction) (see C16/L5-15).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnetic array of Sorensen with magnetic wedge array of Wang because the simple substitution of one known magnetic array with another known magnetic wedge array obviously resulting in an applied magnetic field (Wang, see C12/L12-30) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

	Regarding claim 20, Sorensen and Wang teach the method of any one of claims 14-16, wherein the magnetic array is a magnetic block array (Sorensen, see Fig. 1) including a plurality of block magnets (Sorensen, see Fig. 1), wherein the liquid flows directly from the first end to the opposing second end (Sorensen, see Fig. 1).  
	The previous combination of Sorensen and Wang does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.
	Wang teaches an embodiment wherein the flow direction of the fluid is perpendicular the length of each block magnet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sorensen such that the flow direction of the fluid is perpendicular the length of each block magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).

.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Wang (USPN 5,795,470) and by evidence of Lee (USPN 9,421,555).
	Regarding claim 12, Sorensen and Wang teach the separation device of claim 11, wherein the electromagnet is includes conducting coil loops and solenoids (Sorensen as modified by Wang inherently have coil loops or solenoids by evidence of Lee (Lee, “electromagnets comprised of coils”, see C20/L65-67). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Wang (USPN 5,795,470) and further in view of Yu (US 2014/0120570).
	Regarding claim 13, Sorensen and Wang teach the separation device of any one of claims 1-3, wherein flow of the fluid in the sheet-flow separation chamber is about 1 to 10 liters per minute.  
	Yu teaches a device and method for manipulating components in a fluid sample (see Entire Abstract) wherein flow of the fluid in the sheet-flow separation chamber is about 1 per minute (see ¶44). 
	While, the combination of references does not teach a flow of 1-10 L/min, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flow rate of Sorensen by selecting a flow of 1-10L/min because one of ordinary would have selected the overlapping ranges disclosed by Yu.  The selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778